FILED
                            NOT FOR PUBLICATION                               JUN 20 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-30176

               Plaintiff - Appellee,              D.C. No. 2:14-cr-00095-RMP

 v.
                                                  MEMORANDUM*
MARIO BERNABE-TORIBIO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                 Rosanna Malouf Peterson, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Mario Bernabe-Toribio appeals from the district court’s judgment and

challenges the six-month sentence imposed following his guilty-plea conviction for

being an alien in the United States after deportation, in violation of 8 U.S.C.

§ 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Bernabe-Toribio contends that the district court procedurally erred by

focusing on the conduct underlying his state conviction rather than the § 1326

charge. We review for plain error, see United States v. Valencia-Barragan, 608

F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the court

properly considered Bernabe-Toribio’s state conviction in the context of the 18

U.S.C. § 3553(a) factors and sufficiently explained why a six-month sentence was

warranted for the illegal reentry offense. See United States v. Carty, 520 F.3d 984,

991-92 (9th Cir. 2008) (en banc).

       Bernabe-Toribio next contends that his sentence is substantively

unreasonable because it fails to take into account his need for alcohol and drug

treatment, which he cannot obtain in prison because of the federal detainer. The

district court did not abuse its discretion in imposing Bernabe-Toribio’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The within-Guidelines,

consecutive sentence is substantively reasonable in light of the § 3553(a) factors

and the totality of the circumstances, including Bernabe-Toribio’s immigration

history. See Gall, 552 U.S. at 51; United States v. Guitierrez, 587 F.3d 904, 908

(9th Cir. 2009) (“The weight to be given the various factors in a particular case is

for the discretion of the district court.”).

       AFFIRMED.


                                               2                                15-30176